  Case 1:20-cv-00525-UNA Document 1 Filed 04/21/20 Page 1 of 28 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

COMMVAULT SYSTEMS, INC.,                        )
                                                )
                      Plaintiff,                )
                                                )
               v.                               )   C.A. No. ______________
                                                )
COHESITY INC.,                                  )   JURY TRIAL DEMANDED
                                                )
                      Defendant.                )

                      COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Commvault Systems, Inc. (“Commvault” or “Plaintiff”) brings this action for

patent infringement against Defendant Cohesity Inc. (“Cohesity” or “Defendant”) as follows:

                                   NATURE OF THE ACTION

        1.     Commvault is a pioneer of modern data storage and information management,

introducing to market many revolutionary features for use in data centers and enterprise

infrastructure configurations worldwide. Since its founding in 1996, Commvault has led the

industry in the developing technologies critical to ensure the secure availability and management

of the massive amounts of data that has become the lifeblood of companies operating in this

information age.

        2.     Commvault has, through more than two decades of continuous research and

development and investment, been at the forefront of such market-changing innovations as cloud

integration, virtual machine protection, snapshots, indexing and search, deduplication, and

policy-based data management.       Commvault’s software and services integrate these novel

features and provide users with the highest levels of flexibility and cross-compatibility,

protecting data while reducing costs and labor and improving system “uptime” in the face of data

failures.
  Case 1:20-cv-00525-UNA Document 1 Filed 04/21/20 Page 2 of 28 PageID #: 2



       3.      Commvault typically spends between $65 and $100 million dollars per year in

research and development and has invested over a billion dollars in research and development

since its inception. Given the ever-evolving systems and sheer amounts of data that fuel the

modern economy, Commvault’s investment in innovation, and its commitment to support the

same, has ensured the secure management and perpetual availability of the critical data most

companies need to do business—a focus and commitment to which Commvault adheres to this

day.

       4.      Recognizing the importance of Commvault’s contributions to the data storage and

management industry, the United States Patent Office has awarded Commvault almost 800

United States patents for its myriad inventions. Protection of such innovations is core to the

roots of the United States, finding its genesis in the Constitution itself.

       5.      Cohesity is a newcomer to the data storage and protection industry. Capitalizing

on Commvault’s innovations and the market that Commvault pioneered, Cohesity introduced its

first product, Data Platform, in 2015.         Since then, Cohesity has repeatedly adopted and

impermissibly appropriated Commvault-patented inventions, as part of Cohesity’s introduction

of cloud archive integration, virtual machine protection, and policy-based security restrictions,

among other proprietary features, to its products.         Through its infringement, Cohesity has

wrongfully short-circuited the research-and-development process, minimized the investment

necessary to have competitive products, and forced Commvault to compete against its own

inventions.

       6.      This action seeks to prevent Cohesity’s continued misappropriation and use of

certain of Commvault’s patented innovations and to compensate Commvault for Cohesity’s past

repeated acts of infringement.       Specifically, Cohesity has infringed, continues to infringe,




                                                 -2-
  Case 1:20-cv-00525-UNA Document 1 Filed 04/21/20 Page 3 of 28 PageID #: 3



contributes to the infringement of, and induces the infringement by others of at least one claim of

each of U.S. Patent Nos. 7,725,671, 7,840,533, 8,762,335, 9,740,723, 10,210,048, and

10,248,657 (collectively, the “Asserted Patents”) at least by making, using, selling, offering for

sale, and importing into the United States data management products and services that infringe

one or more claims of each of the Asserted Patents.

       7.      The infringing Cohesity products include, but are not limited to, Cohesity’s

“hyperconverged node” infrastructure products, including, for example, its DataPlatform,

DataProtect, CloudArchive, Cohesity DataPlatform VM Backup, and Helios software products,

and related products and services as identified and described in greater detail in Counts I-VI

(“Accused Products”) below.

                                        THE PARTIES

       8.      Commvault is a Delaware corporation with a principal place of business at 1

Commvault Way, Tinton Falls, New Jersey 07724.

       9.      On information and belief, Defendant Cohesity Inc. is a Delaware corporation

with a principal place of business at 300 Park Ave #1700, San Jose, CA 95110. Cohesity can be

served through its registered agent, the Corporation Service Company, 251 Little Falls Drive,

Wilmington, Delaware 19808.

                                 JURISDICTION AND VENUE

       10.     This is a civil action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. §§ 1 et seq.

       11.     This Court has subject matter jurisdiction over the matters asserted herein under

28 U.S.C. §§ 1331 and 1338(a).

       12.     This Court has personal jurisdiction over Cohesity because Cohesity is

incorporated in Delaware.


                                               -3-
  Case 1:20-cv-00525-UNA Document 1 Filed 04/21/20 Page 4 of 28 PageID #: 4



       13.     Under 28 U.S.C. § 1400(b), venue is proper in this judicial district because

Cohesity is incorporated in Delaware.

                                  FACTUAL BACKGROUND

                                      Technology Overview

       14.     Large and medium-sized businesses maintain vast amounts of data. E-mails, chat

programs, websites, network-shared files, applications, databases—all of these services

continuously generate valuable data. Businesses rely on this data to support their clients, their

employees, or even to keep the lights on. Copies are often generated from this data to ensure

availability when needed.     Generating and maintaining these copies allow organizations to

maximize uptime by preventing loss of operation in response to service disturbances, data

breaches, and catastrophic failures (e.g., malware or ransomware attacks), server or disk failures,

failed upgrades, or other unplanned outages. For example, using these generated and maintained

copies of data, an organization’s production data lost in a disturbance or attack can be restored to

the time and state of its last generated copy.       Historically, organizations worked with an

amalgam of companies whose products were expected to work together to provide full coverage

for protection of their production data—for example, products that individually performed

backup and restore, archiving, cloud integration, and malware protection.           More recently,

organizations have begun using consolidated software and/or service offerings to substantially

improve the ease and efficiency by which these data protection operations are performed.

                                           Commvault

       15.     Commvault can trace its beginning to 1988 as a development group of Bell Labs

and a business unit within AT&T Network Systems. In the late 1980s, long-distance telephone

calls were not serviced by a single company: a telephone call originating in New York and

terminating in Los Angeles usually traversed several telephone carriers’ networks along the way.


                                               -4-
  Case 1:20-cv-00525-UNA Document 1 Filed 04/21/20 Page 5 of 28 PageID #: 5



AT&T provided long-distance services, connecting, for example, the originating carrier to the

terminating carrier across the country. To provide these services, AT&T received daily updates

to its system. If an update caused a switching error, that meant that other carriers were unable to

place long-distance calls using the switching network, and AT&T was required to pay a penalty

to the carriers. Because these frequent updates and the related risk of error were a critical

business need, the group created software to back up (and, if necessary, to quickly restore) the

previous day’s instance of the switching system.

       16.     With the computer revolution of the late 1980s and early 1990s, businesses began

to digitize their records—again creating a need in the market for efficient and reliable backup

software. Recognizing this need, this earlier development group was incorporated as Commvault

in 1996 for the purpose of helping to create and lead an industry that enables its customers, large

and small, to use the heterogeneous computer hardware that already occupies their datacenters to

securely and efficiently manage their data.

       17.     From humble beginnings, Commvault has evolved into a multinational business

with revenue last fiscal year of approximately $700 million. Starting with just a handful of

employees, Commvault has grown to having over 2,700 employees with over 1,400 engineers

who are tasked with research, development and support of its innovative products and services.

Commvault maintains over fifty offices in over 30 countries that serve over 30,000 customers.

Commvault solutions manage over half an exabyte—over half a billion gigabytes—in the cloud

alone and an exponentially higher amount when including data stored on its customers’ own

equipment.   Commvault’s products became and have remained among the best-selling and

technologically advanced data management suites available on the market.




                                               -5-
    Case 1:20-cv-00525-UNA Document 1 Filed 04/21/20 Page 6 of 28 PageID #: 6



        18.    The industry repeatedly has recognized Commvault’s technological achievements

and advancements in the marketplace. In each of the last eight years, Commvault has been

named a Leader in the Gartner Magic Quadrant for Data Center Backup and Recovery—a

recognition given to companies in a market space determined by Gartner’s analysts not only to

execute well against their current vision but to also be well positioned for tomorrow. For the last

three years, Commvault has also been named a Gartner Peer Insights Customers’ Choice for

Data Center Backup and Recover Solutions. Commvault has also received a GOLD award in the

Backup and Disaster Recovery, Hardware, Software and Services category by TechTarget’s

Storage magazine, and was listed as one of SearchStorage’s 2019 Products of the Year.

                                                  Cohesity

        19.    Cohesity was founded in June 2013. Like Commvault, Cohesity offers data

storage and management services for on-premises, cloud, and mixed environments. Cohesity

presents its products as offering a “Hyperconverged Infrastructure.”1 Although Cohesity has

derived numerous marketing names and terms for its various product features and offerings

associated with this “consolidated solution,” whether by design or coincidence, they infringe at

least Commvault’s U.S. Patent Nos. 7,725,671, 7,840,533, 8,762,335, 9,740,723, 10,210,048,

and 10,248,657.

               COUNT I: INFRINGEMENT OF U.S. PATENT NO. 7,725,671

        20.    Commvault incorporates by reference and re-alleges all the foregoing paragraphs

of this Complaint as if fully set forth herein.

        21.    U.S. Patent No. 7,725,671 (the “’671 Patent”), entitled “System and Method for

Providing Redundant Access to Metadata over a Network,” was duly and legally issued by the


1
    E.g., https://www.networkworld.com/article/3207567/what-is-hyperconvergence.html.



                                                    -6-
  Case 1:20-cv-00525-UNA Document 1 Filed 04/21/20 Page 7 of 28 PageID #: 7



U.S. Patent and Trademark Office on May 25, 2010. The ’671 patent is generally directed to a

system and method for data classification to facilitate and improve data management within an

enterprise. For example, the claimed systems and methods evaluate and define data management

operations based on data characteristics, such as metadata, rather than data location, allowing for

an increase in the precision and efficiency of enterprise storage operations. Anand Prahlad,

Jeremy A. Schwartz, David Ngo, Brian Brockway, and Marcus S. Muller are the named

inventors. Commvault is the original and current owner by assignment of all right, title and

interest in the ’671 Patent. A true and correct copy of the ’671 Patent is attached hereto as

Exhibit A.

       22.     On information and belief, Cohesity has directly infringed, continues to infringe,

and/or, at least as of the date of this Complaint, induces or contributes to the infringement by

others of one or more claims of the ’671 Patent by making, using, selling, offering for sale,

and/or importing into the United States, without authority or license, for example, the Cohesity

“hyperconverged node” appliances such as the C2300, C2500, C3000, C4000, and C6000

including, for example, the Cohesity DataPlatform software suite and related software features,

or otherwise supplying such software to its customers for storage in memory on those customers’

computer hardware components, (collectively, “the ’671 Accused Products”) in violation of 35

U.S.C. §§ 271(a), (b), and (c). The ’671 Accused Products are non-limiting examples identified

based on publicly available information, and Commvault reserves the right to identify additional

infringing activities, products, and services on the basis of information obtained, for example,

during discovery.

       23.     By at least the filing of the Complaint, Commvault has disclosed to Cohesity the

existence of the ’671 Patent and identified at least some of Cohesity’s and others’ activities that




                                               -7-
    Case 1:20-cv-00525-UNA Document 1 Filed 04/21/20 Page 8 of 28 PageID #: 8



infringe at least one claim of the ’671 Patent. Thus, based on this disclosure, Cohesity has

knowledge of the ’671 Patent and that its activities infringe the ’671 Patent.           Based on

Commvault’s disclosures, Cohesity has also known or should have known since at least the filing

of the Complaint that its customers, distributors, suppliers, and other purchasers of the ’671

Accused Products are infringing the ’671 Patent at least because Cohesity has known that it is

infringing the ’671 Patent.

       24.     The ’671 Accused Products meet all the limitations of at least claim 15 of

the ’671 Patent in violation of 35 U.S.C. § 271(a).

       25.     For example, computer systems that execute the Cohesity DataPlatform software

suite, including Cohesity’s “hyperconverged node” appliances such as the C2300, C2500,

C3000, C4000, and C6000, each include a processor configured to execute instructions stored in

computer-readable memory.2 Those instructions include the DataPlatform computer-readable

software. Cohesity’s DataPlatform and its SpanFS filesystem distributes metadata to other

Cohesity nodes within a cluster.3 On information and belief, Cohesity’s DataPlatform software

suite analyzes a primary metabase (e.g., Metadata Store) to determine data objects stored within

a primary data store (e.g., Data Store) that satisfy a query for a particular version of a requested

data object. To identify the secondary data store during replication, for example, the Cohesity

DataPlatform software determines the correct target storage location based on metadata to

receive the determined data objects to be replicated. Data objects are copied from a primary data



2
   See, e.g., https://www.cohesity.com/blog/cohesity-unveils-c2300-c2500-data-platforms/;
https://www.cohesity.com/resource-assets/datasheets/Cohesity-C3000-Datasheet.pdf;
cohesity.com/resource-assets/datasheets/Cohesity-C4000-Datasheet.pdf;
https://www.cohesity.com/resource-assets/datasheets/Cohesity-C6000-Datasheet.pdf.
3
   https://www.cohesity.com/resource-assets/white-paper/Cohesity-SpanFS-and-SnapTree-
WP.pdf.



                                               -8-
  Case 1:20-cv-00525-UNA Document 1 Filed 04/21/20 Page 9 of 28 PageID #: 9



store (e.g., data store of the original cluster) to the secondary data store (e.g., target cluster)

according to a policy. The metadata store of the secondary data store (e.g., target cluster) is then

updated with information describing the copied objects.

       26.     This description is based on publicly available information and a reasonable

investigation of the structure and operation of the ’671 Accused Products. Commvault reserves

the right to modify this description, including, for example, on the basis of information about

the ’671 Accused Products that it obtains during discovery.

       27.     On information and belief, at least as of the date of this Complaint and based on

the information set forth herein, Cohesity also actively, knowingly, and intentionally induces

infringement of one or more claims of the ’671 Patent under 35 U.S.C. § 271(b) by actively

encouraging others to import, make, use, sell, and/or offer to sell in the United States, the ’671

Accused Products. Cohesity instructs its customers how to use the DataPlatform software suite

to obtain metadata from primary data and replicate this data, whether the DataPlatform suite is

installed on Cohesity hardware or a user’s own hardware.

       28.     On information and belief, at least as of the date of this Complaint and based on

the information set forth herein, Cohesity further contributes to the infringement of one or more

claims of the ’671 Patent under 35 U.S.C. § 271(c) by offering to sell, selling, and/or importing

into the United States a component of the ’671 Accused Products, or a material or apparatus for

use in practicing a process claimed in the ’671 Patent, that constitutes a material part of the

inventions, knowing the same to be especially made or especially adapted for use in an

infringement of the ’671 Patent, and is not a staple article or commodity of commerce suitable

for substantial noninfringing use. In this case, the Cohesity DataPlatform software suite is a




                                               -9-
 Case 1:20-cv-00525-UNA Document 1 Filed 04/21/20 Page 10 of 28 PageID #: 10



material part of at least the invention of claim 15 of the ’671 Patent for the reasons set forth in

paragraph 25, above.

       29.      Cohesity’s infringement has damaged and continues to damage Commvault in an

amount yet to be determined, of at least a reasonable royalty and/or the lost profits that

Commvault would have made but for Cohesity’s acts of infringement.

                COUNT II: INFRINGEMENT OF U.S. PATENT NO. 7,840,533

       30.      Commvault incorporates by reference and re-alleges all the foregoing paragraphs

of this Complaint as if fully set forth herein.

       31.      U.S. Patent No. 7,840,533 (the “’533 Patent”), entitled “System and Method for

Performing an Image Level Snapshot and for Restoring Partial Volume Data,” was duly and

legally issued by the U.S. Patent and Trademark Office on November 23, 2010. The ‘533 patent

is generally directed to systems and methods for performing full and incremental snapshots of an

information store and storing the snapshots in secondary storage separate from the information

store. Anand Prahlad, David Ngo, Prakash Varadharajan, Rahual Pawar, and Avinash Kumar are

the named inventors. Commvault is the original and current owner by assignment of all right,

title and interest in the ’533 Patent. A true and correct copy of the ’533 Patent is attached hereto

as Exhibit B.

       32.      On information and belief, Cohesity has directly infringed, continues to infringe,

and/or, at least as of the date of this Complaint, induces or contributes to the infringement by

others of one or more claims of the ’533 Patent by making, using, selling, offering for sale,

and/or importing into the United States, without authority or license, for example, the Cohesity

“hyperconverged node” appliances such as the C2300, C2500, C3000, C4000, and C6000

including, for example, the Cohesity DataProtect and DataPlatform software suites and related

software features, including the incremental snapshot functionality and the Volume CBT and


                                                  - 10 -
    Case 1:20-cv-00525-UNA Document 1 Filed 04/21/20 Page 11 of 28 PageID #: 11



File System CBT software components, or otherwise supplying such software to its customers

for storage in memory on those customers’ computer hardware components (collectively,

“the ’533 Accused Products”) in violation of 35 U.S.C. §§ 271(a), (b), and (c). The ’533

Accused Products are non-limiting examples identified based on publicly available information,

and Commvault reserves the right to identify additional infringing activities, products and

services on the basis of information obtained, for example, during discovery.

        33.     By at least the filing of the Complaint, Commvault has disclosed to Cohesity the

existence of the ’533 Patent and identified at least some of Cohesity’s and others’ activities that

infringe at least one claim of the ’533 Patent. Thus, based on this disclosure, Cohesity has

knowledge of the ’533 Patent and that its activities infringe the ’533 Patent.          Based on

Commvault’s disclosures, Cohesity has also known or should have known since at least the filing

of the Complaint that its customers, distributors, suppliers, and other purchasers of the ’533

Accused Products are infringing the ’533 Patent at least because Cohesity has known that it is

infringing the ’533 Patent.

        34.     The ’533 Accused Products meet all the limitations of at least claim 9 of the ’533

Patent in violation of 35 U.S.C. § 271(a).

        35.     For example, computer systems that execute the Cohesity DataPlatform software

suite, including Cohesity’s “hyperconverged node” appliances such as the C2300, C2500,

C3000, C4000, and C6000, each include computer-readable storage media, such as hard disks,

solid state drives, flash memory, or random access memory, that carry instructions performed by

a processor.4     The Cohesity DataPlatform software is capable of creating snapshots for an



4
   See, e.g., https://www.cohesity.com/blog/cohesity-unveils-c2300-c2500-data-platforms/;
https://www.cohesity.com/resource-assets/datasheets/Cohesity-C3000-Datasheet.pdf;



                                              - 11 -
 Case 1:20-cv-00525-UNA Document 1 Filed 04/21/20 Page 12 of 28 PageID #: 12



information store (e.g., a primary storage system or client computer) coupled via a computer

network to storage media (e.g., a Cohesity Cluster). For example, the Cohesity DataPlatform

provides user-configurable SLA Domains that perform at least a first and second snapshot of

data in an information store at a first time and a second time.5 The first snapshot may be a full

snapshot that is copied to a first storage medium (e.g., a storage volume on the Cohesity Cluster).

After the first snapshot, the Cohesity DataPlatform tracks changes to the data associated with the

first snapshot (e.g., using the Volume CBT or File System CBT software modules). The second

snapshot may be an incremental snapshot in which the tracked changes and information

identifying the location(s) of the changes are copied to a second storage medium (e.g., a storage

volume on the Cohesity Cluster).6

       36.     This description is based on publicly available information and a reasonable

investigation of the structure and operation of the ’533 Accused Products. Commvault reserves

the right to modify this description, including, for example, on the basis of information about

the ’533 Accused Products that it obtains during discovery.

       37.     On information and belief, at least as of the date of this Complaint and based on

the information set forth herein, Cohesity also actively, knowingly, and intentionally induces

infringement of one or more claims of the ’533 Patent under 35 U.S.C. § 271(b) by actively

encouraging others to import, make, use, sell, and/or offer to sell in the United States, the ’533


(. . . continued)
cohesity.com/resource-assets/datasheets/Cohesity-C4000-Datasheet.pdf;
https://www.cohesity.com/resource-assets/datasheets/Cohesity-C6000-Datasheet.pdf.
5
    See, e.g., https://www.cohesity.com/resource-assets/solution-brief/Cohesity-SnapTree-
Solution-Brief.pdf.
6
    See, e.g., https://www.cohesity.com/press/cohesity-introduces-industrys-first-backup-and-
recovery-for-popular-modern-workloads-on-one-web-scale-platform/;
https://www.cohesity.com/resource-assets/white-
paper/Cohesity_Data_Protection_White_Paper.pdf.



                                              - 12 -
 Case 1:20-cv-00525-UNA Document 1 Filed 04/21/20 Page 13 of 28 PageID #: 13



Accused Products. Cohesity instructs its customers how to use the DataPlatform software suite

to make and store incremental snapshots, including by installing and using the Volume CBT and

File System CBT software modules to track block-level changes between snapshots, whether the

DataPlatform suite is installed on Cohesity hardware or a user’s own hardware.

       38.      On information and belief, at least as of the date of this Complaint and based on

the information set forth herein, Cohesity further contributes to the infringement of one or more

claims of the ’533 Patent under 35 U.S.C. § 271(c) by offering to sell, selling, and/or importing

into the United States a component of the ’533 Accused Products, or a material or apparatus for

use in practicing a process claimed in the ’533 Patent, that constitutes a material part of the

inventions, knowing the same to be especially made or especially adapted for use in an

infringement of the ’533 Patent, and is not a staple article or commodity of commerce suitable

for substantial noninfringing use. In this case, the Cohesity DataPlatform software suite is a

material part of at least the invention of claim 9 of the ’533 Patent for the reasons set forth in

paragraph 35, above.

       39.      Cohesity’s infringement has damaged and continues to damage Commvault in an

amount yet to be determined, of at least a reasonable royalty and/or the lost profits that

Commvault would have made but for Cohesity’s acts of infringement.

              COUNT III: INFRINGEMENT OF U.S. PATENT NO. 8,762,335

       40.      Commvault incorporates by reference and re-alleges all the foregoing paragraphs

of this Complaint as if fully set forth herein.

       41.      U.S. Patent No. 8,762,335 (the “’335 Patent”), entitled “System and Method for

Storage Operation Access Security,” was duly and legally issued by the U.S. Patent and

Trademark Office on June 24, 2014. The ’335 Patent is generally directed to systems and

methods for controlling access to stored data through the use of access policies for data backups


                                                  - 13 -
 Case 1:20-cv-00525-UNA Document 1 Filed 04/21/20 Page 14 of 28 PageID #: 14



consistent with those set for the original data. Anand Prahlad and Srinivas Kavuri are the named

inventors. Commvault is the original and current owner by assignment of all right, title and

interest in the ’335 Patent. A true and correct copy of the ’335 Patent is attached hereto as

Exhibit C.

       42.     On information and belief, Cohesity has directly infringed, continues to infringe,

and/or, at least as of the date of this Complaint, induces or contributes to the infringement by

others of one or more claims of the ’335 Patent by making, using, selling, offering for sale,

and/or importing into the United States, without authority or license, for example, the Cohesity

“hyperconverged node” appliances such as the C2300, C2500, C3000, C4000, and C6000

including, for example, the Cohesity DataProtect and DataPlatform software suites and related

software features, including the Access Management system, or otherwise supplying such

software to its customers for storage in memory on those customers’ hardware components

(collectively, “the ’335 Accused Products”) in violation of 35 U.S.C. §§ 271(a), (b), and (c).

The ’335 Accused Products are non-limiting examples identified based on publicly available

information, and Commvault reserves the right to identify additional infringing activities,

products and services on the basis of information obtained, for example, during discovery.

       43.     By at least the filing of the Complaint, Commvault has disclosed to Cohesity the

existence of the ’335 Patent and identified at least some of Cohesity’s and others’ activities that

infringe at least one claim of the ’335 Patent. Thus, based on this disclosure, Cohesity has

knowledge of the ’335 Patent and that its activities infringe the ’335 Patent.          Based on

Commvault’s disclosures, Cohesity has also known or should have known since at least the filing

of the Complaint that its customers, distributors, suppliers, and other purchasers of the ’335




                                              - 14 -
    Case 1:20-cv-00525-UNA Document 1 Filed 04/21/20 Page 15 of 28 PageID #: 15



Accused Products are infringing the ’335 Patent at least because Cohesity has known that it is

infringing the ’335 Patent.

        44.    The ’335 Accused Products meet all the limitations of at least claim 9 of the ’335

Patent in violation of 35 U.S.C. § 271(a).

        45.    For example, computer systems that execute the Cohesity DataPlatform software

suite, including Cohesity’s “hyperconverged node” appliances such as the C2300, C2500,

C3000, C4000, and C6000, each include a processor configured to execute instructions stored in

computer-readable memory.7 Those instructions include the Cohesity DataPlatform software,

which may be configured to store and manage secondary copies of data files. On information

and belief, the Cohesity DataPlatform software implements an Access Management system that

assigns “roles” corresponding to different access rights to users, groups, or Active Directories

with access to a Cohesity Cluster. By associating a user, group, or Active Directory with one or

more “roles” within the Cohesity Cluster, that user, group, or Active Directory is assigned access

rights for performing storage operations, such as, for example, creating a Clone task or

Projection Job. For example, a user assigned the “Admin” role can create backups and recover

snapshots, among other actions, while a user assigned the “Viewer” role will have read-only

access for workflows pursuant to policies associated with the created Protection Job or Clone

task. On information and belief, when a user seeks to perform a storage operation within the

Cohesity Cluster, the Access Management system within the Cohesity DataPlatform software is

capable of being queried to determine the access rights of the user relating to the requested



7
   See, e.g., https://www.cohesity.com/blog/cohesity-unveils-c2300-c2500-data-platforms/;
https://www.cohesity.com/resource-assets/datasheets/Cohesity-C3000-Datasheet.pdf;
cohesity.com/resource-assets/datasheets/Cohesity-C4000-Datasheet.pdf;
https://www.cohesity.com/resource-assets/datasheets/Cohesity-C6000-Datasheet.pdf.



                                              - 15 -
 Case 1:20-cv-00525-UNA Document 1 Filed 04/21/20 Page 16 of 28 PageID #: 16



storage operation. When a user has the necessary permissions to perform that operation—e.g., to

run a Protection Job or initiate a Clone task—the Cohesity DataPlatform software causes the

requested backup or restore operation to be performed. On information and belief, the Cohesity

Cluster is further capable of confirming access rights by determining that the requested operation

is performed from one or more computers through which the user, group, or Active Directory has

access, including when access rights are associated with performance of a Protection Job or

Clone task within a given Object or View.

       46.     This description is based on publicly available information and a reasonable

investigation of the structure and operation of the ’335 Accused Products. Commvault reserves

the right to modify this description, including, for example, on the basis of information about

the ’335 Accused Products that it obtains during discovery.

       47.     On information and belief, at least as of the date of this Complaint and based on

the information set forth herein, Cohesity also actively, knowingly, and intentionally induces

infringement of one or more claims of the ’335 Patent under 35 U.S.C. § 271(b) by actively

encouraging others to import, make, use, sell, and/or offer to sell in the United States, the ’335

Accused Products. Cohesity instructs its customers how to cause the Access Management

system within the DataPlatform software suite to be queried to determine the access rights of a

user and to cause certain data storage operation to be performed, whether the DataPlatform suite

is installed on Cohesity hardware or on a user’s own hardware.

       48.     On information and belief, at least as of the date of this Complaint and based on

the information set forth herein, Cohesity further contributes to the infringement of one or more

claims of the ’335 Patent under 35 U.S.C. § 271(c) by offering to sell, selling, and/or importing

into the United States a component of the ’335 Accused Products, or a material or apparatus for




                                              - 16 -
 Case 1:20-cv-00525-UNA Document 1 Filed 04/21/20 Page 17 of 28 PageID #: 17



use in practicing a process claimed in the ’335 Patent, that constitutes a material part of the

inventions, knowing the same to be especially made or especially adapted for use in an

infringement of the ’335 Patent, and is not a staple article or commodity of commerce suitable

for substantial noninfringing use. In this case, the Cohesity DataPlatform software suite is a

material part of at least the invention of claim 9 of the ’335 Patent for the reason set forth in

paragraph 45, above.

       49.      Cohesity’s infringement has damaged and continues to damage Commvault in an

amount yet to be determined, of at least a reasonable royalty and/or the lost profits that

Commvault would have made but for Cohesity’s acts of infringement.

                COUNT IV: INFRINGEMENT OF U.S. PATENT NO. 9,740,723

       50.      Commvault incorporates by reference and re-alleges all the foregoing paragraphs

of this Complaint as if fully set forth herein.

       51.      U.S. Patent No. 9,740,723 (the “’723 Patent”), entitled “Systems and Methods For

Management of Virtualization Data,” was duly and legally issued by the U.S. Patent and

Trademark Office on August 22, 2017. The ’723 Patent is generally directed to systems and

methods for querying a virtual machine manager to determine information regarding data objects

associated with a virtual machine disk file for use in backup operations, thereby increasing the

ease, speed, and accuracy of file-level backup operations associated with such virtual machines.

Anand Prahlad, Rahul S. Pawar, Prakash Varadharajan, and Pavan Kumar Reddy Bedadala are

the named inventors. Commvault is the original and current owner by assignment of all right,

title and interest in the ’723 Patent. A true and correct copy of the ’723 Patent is attached hereto

as Exhibit D.

       52.      On information and belief, Cohesity has directly infringed, continues to infringe,

and/or, at least as of the date of this Complaint, induces or contributes to the infringement by


                                                  - 17 -
 Case 1:20-cv-00525-UNA Document 1 Filed 04/21/20 Page 18 of 28 PageID #: 18



others of one or more claims of the ’723 Patent by making, using, selling, offering for sale,

and/or importing into the United States, without authority or license, for example, the Cohesity

“hyperconverged node” appliances such as the C2300, C2500, C3000, C4000, and C6000

including, for example, the Cohesity DataProtect and DataPlatform software suites, the Cohesity

CloudArchive software, and related software features, or otherwise supplying such software to

its customers for storage in memory on those customers’ computer hardware components

(collectively, “the ’723 Accused Products”) in violation of 35 U.S.C. §§ 271(a), (b), and (c).

The ’723 Accused Products are non-limiting examples identified based on publicly available

information, and Commvault reserves the right to identify additional infringing activities,

products and services on the basis of information obtained, for example, during discovery.

       53.     By at least the filing of the Complaint, Commvault has disclosed to Cohesity the

existence of the ’723 Patent and identified at least some of Cohesity’s and others’ activities that

infringe at least one claim of the ’723 Patent. Thus, based on this disclosure, Cohesity has

knowledge of the ’723 Patent and that its activities infringe the ’723 Patent.          Based on

Commvault’s disclosures, Cohesity has also known or should have known since at least the filing

of the Complaint that its customers, distributors, suppliers, and other purchasers of the ’723

Accused Products are infringing the ’723 Patent at least because Cohesity has known that it is

infringing the ’723 Patent.

       54.     The ’723 Accused Products meet all the limitations of at least claim 11 of

the ’723 Patent in violation of 35 U.S.C. § 271(a).

       55.     For example, computer systems that execute the Cohesity DataPlatform software

suite, including Cohesity’s “hyperconverged node” appliances such as the C2300, C2500,

C3000, C4000, and C6000, each include a processor configured to execute instructions stored in




                                              - 18 -
    Case 1:20-cv-00525-UNA Document 1 Filed 04/21/20 Page 19 of 28 PageID #: 19



computer-readable memory.8 The Cohesity DataPlatform software is capable of directing the

backup of virtual machines from various third party providers (e.g., VMware, Microsoft Hyper-

V, and Nutanix). The Cohesity DataPlatform is capable of receiving a request to copy (or

backup, via a Protection Job) one or more virtual machines to a physical storage device (e.g., a

hard disk drive or solid state drive). Upon receiving this request, the Cohesity DataPlatform is

capable of determining whether the requested one or more virtual machines is managed by one

of a supported third party hypervisor provider and, if so, accessing that third-party’s virtual

machine manager and automatically requesting information (e.g., available VMs) from the

virtual machine manager regarding the virtual machines that it manages. Using this information,

the Cohesity DataPlatform is further capable of determining the virtual machines managed by the

virtual machine manager within the respective hypervisor environment.            The Cohesity

DataPlatform Cohesity is capable of then copying at least one of the identified virtual machines

to at least a target physical storage location via storage policy or upon manual request from a

user.

        56.   This description is based on publicly available information and a reasonable

investigation of the structure and operation of the ’723 Accused Products. Commvault reserves

the right to modify this description, including, for example, on the basis of information about

the ’723 Accused Products that it obtains during discovery.

        57.   On information and belief, at least as of the date of this Complaint and based on

the information set forth herein, Cohesity also actively, knowingly, and intentionally induces



8
   See, e.g., https://www.cohesity.com/blog/cohesity-unveils-c2300-c2500-data-platforms/;
https://www.cohesity.com/resource-assets/datasheets/Cohesity-C3000-Datasheet.pdf;
cohesity.com/resource-assets/datasheets/Cohesity-C4000-Datasheet.pdf;
https://www.cohesity.com/resource-assets/datasheets/Cohesity-C6000-Datasheet.pdf.



                                             - 19 -
 Case 1:20-cv-00525-UNA Document 1 Filed 04/21/20 Page 20 of 28 PageID #: 20



infringement of one or more claims of the ’723 Patent under 35 U.S.C. § 271(b) by actively

encouraging others to import, make, use, sell, and/or offer to sell in the United States, the ’723

Accused Products. Cohesity instructs its customers how to use the DataPlatform software suite

to backup virtual machines, whether the DataPlatform suite is installed on Cohesity hardware or

a user’s own hardware.

       58.     On information and belief, at least as of the date of this Complaint and based on

the information set forth herein, Cohesity further contributes to the infringement of one or more

claims of the ’723 Patent under 35 U.S.C. § 271(c) by offering to sell, selling, and/or importing

into the United States a component of the ’723 Accused Products, or a material or apparatus for

use in practicing a process claimed in the ’723 Patent, that constitutes a material part of the

inventions, knowing the same to be especially made or especially adapted for use in an

infringement of the ’723 Patent, and is not a staple article or commodity of commerce suitable

for substantial noninfringing use. In this case, the Cohesity DataPlatform software suite is a

material part of at least the invention of the claim 11 of the ’723 Patent for the reasons set forth

in paragraph 55, above.

       59.     Cohesity’s infringement has damaged and continues to damage Commvault in an

amount yet to be determined, of at least a reasonable royalty and/or the lost profits that

Commvault would have made but for Cohesity’s acts of infringement.

              COUNT V: INFRINGEMENT OF U.S. PATENT NO. 10,210,048

       60.     Commvault incorporates by reference and re-alleges all the foregoing paragraphs

of this Complaint as if fully set forth herein.

       61.     U.S. Patent No. 10,210,048 (the “’048 Patent”), entitled “Selective Snapshot and

Backup Copy Operations for Individual Virtual Machines in a Shared Storage,” was duly and

legally issued by the U.S. Patent and Trademark Office on February 19, 2019. The ’048 Patent


                                                  - 20 -
 Case 1:20-cv-00525-UNA Document 1 Filed 04/21/20 Page 21 of 28 PageID #: 21



is generally directed to selective backup of individual virtual machines within a larger hypervisor

environment using volume-level snapshots.        Ashwin Gautamchand Sancheti is the named

inventor. Commvault is the original and current owner by assignment of all right, title and

interest in the ’048 Patent. A true and correct copy of the ’048 Patent is attached hereto as

Exhibit E.

       62.     On information and belief, Cohesity has directly infringed, continues to infringe,

and/or, at least as of the date of this Complaint, induces or contributes to the infringement by

others of one or more claims of the ’048 Patent by making, using, selling, offering for sale,

and/or importing into the United States, without authority or license, for example, the Cohesity

“hyperconverged node” appliances such as the C2300, C2500, C3000, C4000, and C6000

including, for example, the Cohesity DataProtect and DataPlatform software suites and related

software features, or otherwise supplying such software to its customers for storage in memory

on those customers’ computer hardware components (collectively, “the ’048 Accused Products”)

in violation of 35 U.S.C. §§ 271(a), (b), and (c). The ’048 Accused Products are non-limiting

examples identified based on publicly available information, and Commvault reserves the right

to identify additional infringing activities, products and services on the basis of information

obtained, for example, during discovery.

       63.     By at least the filing of the Complaint, Commvault has disclosed to Cohesity the

existence of the ’048 Patent and identified at least some of Cohesity’s and others’ activities that

infringe at least one claim of the ’048 Patent. Thus, based on this disclosure, Cohesity has

knowledge of the ’048 Patent and that its activities infringe the ’048 Patent.          Based on

Commvault’s disclosures, Cohesity has also known or should have known since at least the filing

of the Complaint that its customers, distributors, suppliers, and other purchasers of the ’048




                                              - 21 -
    Case 1:20-cv-00525-UNA Document 1 Filed 04/21/20 Page 22 of 28 PageID #: 22



Accused Products are infringing the ’048 Patent at least because Cohesity has known that it is

infringing the ’048 Patent.

        64.    The ’048 Accused Products meet all the limitations of at least claim 14 of

the ’048 Patent in violation of 35 U.S.C. § 271(a).

        65.    For example, computer systems that execute the Cohesity DataPlatform software

suite, including Cohesity’s “hyperconverged node” appliances such as the C2300, C2500,

C3000, C4000, and C6000, each include a non-transitory computer-readable medium, such as a

hard disk or solid state drive, that stores instructions performed by a computing device.9 The

Cohesity DataPlatform software includes a virtual server agent that can, for example, issue a

command to a hypervisor to natively perform a snapshot of a selected virtual machine stored on

physical storage communicatively coupled to the hypervisor, without performing a snapshot of

unselected virtual machines on the same physical storage (e.g., DataPlatform’s Protection Jobs

for virtual servers).10 The Cohesity DataPlatform also stores and indexes metadata associated

with snapshots of virtual machines and uses that snapshot to identify snapshots associated with a

particular virtual machine.11

        66.    This description is based on publicly available information and a reasonable

investigation of the structure and operation of the ’048 Accused Products. Commvault reserves




9
   See, e.g., https://www.cohesity.com/blog/cohesity-unveils-c2300-c2500-data-platforms/;
https://www.cohesity.com/resource-assets/datasheets/Cohesity-C3000-Datasheet.pdf;
cohesity.com/resource-assets/datasheets/Cohesity-C4000-Datasheet.pdf;
https://www.cohesity.com/resource-assets/datasheets/Cohesity-C6000-Datasheet.pdf.
10
    See, e.g., https://www.cohesity.com/solution/virtual/;
https://www.cohesity.com/company/webinars/virtual-machine-application-protection-demo/.
11
    See, e.g., https://www.cohesity.com/wp-content/uploads/2016/03/Cohesity-Data-Protection-
White-Paper.pdf.



                                              - 22 -
 Case 1:20-cv-00525-UNA Document 1 Filed 04/21/20 Page 23 of 28 PageID #: 23



the right to modify this description, including, for example, on the basis of information about

the ’048 Accused Products that it obtains during discovery.

       67.     On information and belief, at least as of the date of this Complaint and based on

the information set forth herein, Cohesity also actively, knowingly, and intentionally induces

infringement of one or more claims of the ’048 Patent under 35 U.S.C. § 271(b) by actively

encouraging others to import, make, use, sell, and/or offer to sell in the United States, the ’048

Accused Products. Cohesity instructs its customers how to use the DataPlatform software suite

to perform snapshots of selected virtual machines by configuring a Protection Job for a virtual

server, whether the DataPlatform suite is installed on Cohesity hardware or a user’s own

hardware.

       68.     On information and belief, at least as of the date of this Complaint and based on

the information set forth herein, Cohesity further contributes to the infringement of one or more

claims of the ’048 Patent under 35 U.S.C. § 271(c) by offering to sell, selling, and/or importing

into the United States a component of the ’048 Accused Products, or a material or apparatus for

use in practicing a process claimed in the ’048 Patent, that constitutes a material part of the

inventions, knowing the same to be especially made or especially adapted for use in an

infringement of the ’048 Patent, and is not a staple article or commodity of commerce suitable

for substantial noninfringing use. In this case, the Cohesity DataPlatform software suite is a

material part of at least the invention of claim 14 of the ’048 Patent for the reasons set forth in

paragraph 65, above.

       69.     Cohesity’s infringement has damaged and continues to damage Commvault in an

amount yet to be determined, of at least a reasonable royalty and/or the lost profits that

Commvault would have made but for Cohesity’s acts of infringement.




                                              - 23 -
 Case 1:20-cv-00525-UNA Document 1 Filed 04/21/20 Page 24 of 28 PageID #: 24



              COUNT VI: INFRINGEMENT OF U.S. PATENT NO. 10,248,657

       70.     Commvault incorporates by reference and re-alleges all the foregoing paragraphs

of this Complaint as if fully set forth herein.

       71.     U.S. Patent No. 10,248,657 (the “’657 Patent”), entitled “Data Object Store and

Server for a Cloud Storage Environment, Including Data Deduplication and Data Management

Across Multiple Cloud Storage Sites,” was duly and legally issued by the U.S. Patent and

Trademark Office on April 2, 2019. The ’657 Patent is generally directed to the storage of data

objects to cloud storage sited, which includes, for example, performing deduplication on such

data objects in advance of transmission to the cloud to reduce the strain on network and cloud

storage resources and increase cost savings for users. Anand Prahlad, Marcus S. Muller, Rajiv

Kottomtharayil, Srinivas Kavuri, Parag Gokhale, and Manoj Kumar Vijayan are the named

inventors. Commvault is the original and current owner by assignment of all right, title and

interest in the ’657 Patent. A true and correct copy of the ’657 Patent is attached hereto as

Exhibit F.

       72.     On information and belief, Cohesity has directly infringed, continues to infringe,

and/or, at least as of the date of this Complaint, induces or contributes to the infringement by

others of one or more claims of the ’657 Patent by making, using, selling, offering for sale,

and/or importing into the United States, without authority or license, for example, the Cohesity

“hyperconverged node” appliances such as the C2300, C2500, C3000, C4000, and C6000

including, for example, the Cohesity DataProtect and DataPlatform software suites and related

software features, including the CloudArchive feature, or otherwise supplying such software to

its customers for storage in memory on those customers’ computer hardware components

(collectively, “the ’657 Accused Products”) in violation of 35 U.S.C. §§ 271(a), (b), and (c).

The ’657 Accused Products are non-limiting examples identified based on publicly available


                                                  - 24 -
 Case 1:20-cv-00525-UNA Document 1 Filed 04/21/20 Page 25 of 28 PageID #: 25



information, and Commvault reserves the right to identify additional infringing activities,

products and services on the basis of information obtained, for example, during discovery.

       73.     By at least the filing of the Complaint, Commvault has disclosed to Cohesity the

existence of the ’657 Patent and identified at least some of Cohesity’s and others’ activities that

infringe at least one claim of the ’657 Patent. Thus, based on this disclosure, Cohesity has

knowledge of the ’657 Patent and that its activities infringe the ’657 Patent.              Based on

Commvault’s disclosures, Cohesity has also known or should have known since at least the filing

of the Complaint that its customers, distributors, suppliers, and other purchasers of the ’657

Accused Products are infringing the ’657 Patent at least because Cohesity has known that it is

infringing the ’657 Patent.

       74.     The ’657 Accused Products meet all the limitations of at least claim 5 of the ’657

Patent in violation of 35 U.S.C. § 271(a).

       75.     For example, computer systems that execute the Cohesity DataPlatform software

suite, including Cohesity’s “hyperconverged node” appliances such as the C2300, C2500,

C3000, C4000, and C6000, each include a processor configured to execute instructions stored in

memory.12     The Cohesity DataPlatform software is capable of creating a secondary copy of data

using a cloud storage site. For example, when backing up data to a cloud storage site, the

Cohesity DataPlatform is capable of identifying sub-objects (e.g., “chunks”) of an original data

set that satisfy certain criteria (e.g., based on data characteristics), where the criteria are related

to a storage policy (e.g., a “Policy” or “Protection Job”). When the original dataset is identified



12
    See, e.g., https://www.cohesity.com/blog/cohesity-unveils-c2300-c2500-data-platforms/;
https://www.cohesity.com/resource-assets/datasheets/Cohesity-C3000-Datasheet.pdf;
cohesity.com/resource-assets/datasheets/Cohesity-C4000-Datasheet.pdf;
https://www.cohesity.com/resource-assets/datasheets/Cohesity-C6000-Datasheet.pdf.



                                                - 25 -
 Case 1:20-cv-00525-UNA Document 1 Filed 04/21/20 Page 26 of 28 PageID #: 26



as associated with the storage policy, the Cohesity DataPlatform is capable of deduplicating the

data at the sub-object (e.g., “chunk”) level to create a deduplicated set of data prior to backing up

to a cloud storage site (e.g., “Source Side Deduplication”).13. This deduplicated data is then

forwarded to the applicable cloud storage site14 for storage therein using application

programming interface (“API”) calls associated with the applicable cloud storage site.

       76.     This description is based on publicly available information and a reasonable

investigation of the structure and operation of the ’657 Accused Products. Commvault reserves

the right to modify this description, including, for example, on the basis of information about

the ’657 Accused Products that it obtains during discovery.

       77.     On information and belief, at least as of the date of this Complaint and based on

the information set forth herein, Cohesity also actively, knowingly, and intentionally induces

infringement of one or more claims of the ’657 Patent under 35 U.S.C. § 271(b) by actively

encouraging others to import, make, use, sell, and/or offer to sell in the United States, the ’657

Accused Products. Cohesity instructs its customers how to use the DataPlatform software suite

to enable source side deduplication in a Policy or Protection Job, including as part of a protection

job that uses the CloudArchive feature, whether the DataPlatform suite is installed on Cohesity

hardware or a user’s own hardware.

       78.     On information and belief, at least as of the date of this Complaint and based on

the information set forth herein, Cohesity further contributes to the infringement of one or more

claims of the ’657 Patent under 35 U.S.C. § 271(c) by offering to sell, selling, and/or importing

into the United States a component of the ’657 Accused Products, or a material or apparatus for


13
  See, e.g., https://www.cohesity.com/blog/cohesity-release-3-5/.
14
  https://www.cohesity.com/resource-assets/white-paper/Cohesity_Data_Protection
_White_Paper.pdf; https://www.cohesity.com/blog/global-deduplication-matters/.



                                               - 26 -
 Case 1:20-cv-00525-UNA Document 1 Filed 04/21/20 Page 27 of 28 PageID #: 27



use in practicing a process claimed in the ’657 Patent, that constitutes a material part of the

inventions, knowing the same to be especially made or especially adapted for use in an

infringement of the ’657 Patent, and is not a staple article or commodity of commerce suitable

for substantial noninfringing use. In this case, the Cohesity DataPlatform software suite is a

material part of at least the invention of claim 5 of the ’657 Patent for the reasons set forth in

paragraph 75, above.

       79.     Cohesity’s infringement has damaged and continues to damage Commvault in an

amount yet to be determined, of at least a reasonable royalty and/or the lost profits that

Commvault would have made but for Cohesity’s acts of infringement.

                                     PRAYER FOR RELIEF

       WHEREFORE, Commvault respectfully requests:

       1.      That Judgment be entered that Cohesity has infringed one or more of the Asserted

Patents, directly and indirectly, by way of inducement or contributory infringement, literally or

under the doctrine of equivalents;

       2.      That, in accordance with 35 U.S.C. § 283, Cohesity and all affiliates, employees,

agents, officers, directors, attorneys, successors, and assigns and all those acting on behalf of or

in active concert or participation with any of them, be permanently enjoined from (1) infringing

the Asserted Patents and (2) making, using, selling, offering for sale and/or importing the

Accused Products;

       3.      An award of damages sufficient to compensate Commvault for Cohesity’s

infringement under 35 U.S.C. § 284;

       4.      Costs and expenses in this action;

       5.      An award of prejudgment and post-judgment interest; and

       6.      Such other and further relief as the Court may deem just and proper.


                                               - 27 -
 Case 1:20-cv-00525-UNA Document 1 Filed 04/21/20 Page 28 of 28 PageID #: 28



                                DEMAND FOR JURY TRIAL

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Commvault respectfully

demands a trial by jury on all issues raised by the Complaint.

   April 21, 2020                                  Respectfully submitted,

                                                   /s/ David A. Bilson
                                                   John C. Phillips, Jr. (#110)
                                                   David A. Bilson (#4986)
                                                   PHILLIPS MCLAUGHLIN & HALL, P.A.
                                                   1200 N. Broom Street
                                                   Wilmington, DE 19806
                                                   (302) 655-4200
                                                   jcp@pmhdelaw.com
                                                   dab@pmhdelaw.com
   OF COUNSEL:

   Raymond N. Nimrod                               David A. Nelson
   Alexander S. Rudis                              QUINN EMANUEL URQUHART
   Ron Hagiz                                         & SULLIVAN, LLP
   Cary E. Adickman                                191 N. Wacker Drive, Suite 2700
   QUINN EMANUEL URQUHART                          Chicago, Illinois 60606
     & SULLIVAN, LLP                               Telephone: (312) 705-7400
   51 Madison Avenue, 22nd Fl.                     davenelson@quinnemanuel.com
   New York, NY 10010
   Telephone: (212) 849-7000                       Steven Cherny
   raynimrod@quinnemanuel.com                      QUINN EMANUEL URQUHART
   alexanderrudis@quinnemanuel.com                   & SULLIVAN, LLP
   ronhagiz@quinnemanuel.com                       111 Huntington Ave, Suite 520
   caryadickman@quinnemanuel.com                   Boston, MA 02199
                                                   Telephone: (617) 712-7100
   Jeffrey S. Gerchick                             stevencherny@quinnemanuel.com
   QUINN EMANUEL URQUHART
     & SULLIVAN, LLP                               Attorneys for Plaintiff Commvault Systems,
   1300 I Street NW, Suite 900                     Inc.
   Washington, D.C. 20005
   Telephone:     (202) 538-8000
   jeffgerchick@quinnemanuel.com




                                              - 28 -
